MEMORANDUM ***
Bashir Ahmed, a native and citizen of Bangladesh, petitions for review of the *197Board of Immigration Appeals’ dismissal of his appeal of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Singh v. INS, 340 F.3d 802, 806 (9th Cir.2003), and deny the petition for review.
Substantial evidence supports the IJ’s finding that Ahmed did not suffer past persecution or have a well-founded fear of future persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.2003).
By failing to qualify for asylum, Ahmed necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.